UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1094


DONAT CALEB PORTER,

                    Plaintiff - Appellant,

             v.

MERRICK B. GARLAND, Attorney General; JOSHUA STEIN, Attorney General
of North Carolina; ROXANN VANEEKHOVEN; JENNIFER M. TAYLOR;
CASEY E. WALLACE; MARTIN B. MCGEE; DAVID BRENT CLONINGER;
BENJAMIN G. GOFF; VAN SHAW; DAVID BRADSON RILEY; JOSH W.
HELMS; JAMES N. BAILEY; KEVIN PFISTER; DUSTIN GROOMS; JAMES
ROMINGER; CITY OF CONCORD,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:20-cv-00573-LCB-JEP)


Submitted: April 22, 2021                                        Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Donat Caleb Porter, Appellant Pro Se. Brandon D. Zeller, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina; Richard Martin Koch, LAW OFFICES OF RICHARD M. KOCH, PA, Charlotte,
North Carolina; Zachary Scott Anstett, Patrick Houghton Flanagan, CRANFILL,
SUMNER & HARTZOG, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Donat Caleb Porter seeks to appeal the district court’s order denying Porter’s

motions to extend the deadline to file his reply brief and to expand the page limitations and

the magistrate judge’s order denying Porter’s motions for a pretrial conference and to

compel discovery requests. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

orders Porter seeks to appeal are neither final orders nor appealable interlocutory or

collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3